CONSOLIDATED FINANCIAL STATEMENTS Zarlink Semiconductor Inc. CONSOLIDATED BALANCE SHEETS (In thousands of U.S. dollars, except share amounts, U.S. GAAP) (Unaudited) June 25, March 26, 2010 2010 ASSETS Current assets: Cash and cash equivalents $ 98,893 $ 74,369 Restricted cash and cash equivalents 14,723 15,720 Trade accounts receivable – less allowance for doubtful accounts of $12 (March 26, 2010 –$12) 20,248 27,038 Other accounts receivable – less allowance for doubtful accounts of $Nil (March 26, 2010 – $Nil) 3,840 4,248 Inventories 24,225 26,225 Prepaid expenses and other 2,079 2,305 Current assets held for sale 750 750 Deferred income tax assets – current portion 858 2,000 165,616 152,655 Fixed assets – net of accumulated depreciation of $30,100 (March 26, 2010 – $42,283) 8,880 10,992 Deferred income tax assets – long-term portion 7,574 7,584 Intangible assets – net 39,756 41,871 Other assets 1,443 1,603 $ 223,269 $ 214,705 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Trade accounts payable $ 18,416 $ 15,178 Pension settlement liability 14,680 - Employee-related payables 7,687 13,452 Income and other taxes payable 1,030 1,006 Current portion of provisions for exit activities 281 379 Other accrued liabilities 7,710 7,123 Deferred revenue 4,264 4,493 Deferred income tax liabilities – current portion 806 29 54,874 41,660 Long-term debt – convertible debentures 68,336 68,900 Long-term portion of provisions for exit activities 185 246 Pension liabilities 488 16,636 Long-term accrued income taxes 2,186 2,208 Other long-term liabilities 646 569 126,715 130,219 Redeemable preferred shares, unlimited shares authorized; non-voting; 966,800 shares issued and outstanding (March 26, 2010 – 1,001,600 shares issued and 999,000 shares outstanding) 12,375 12,787 Guarantees, commitments and contingencies (Notes 9 and 10) Shareholders’ equity: Common shares, unlimited shares authorized; no par value; 121,695,192 shares issued and 120,995,192 outstanding (March 26, 2010 – 121,606,782 shares issued and 120,906,782 outstanding) 733,458 733,357 Treasury shares, at cost, 700,000 shares (March 26, 2010 – 700,000 shares) (1,289 ) (1,289 ) Additional paid-in capital 39,653 39,838 Deficit (654,314 ) (664,110 ) Accumulated other comprehensive loss (33,329 ) (36,097 ) 84,179 71,699 $ 223,269 $ 214,705 (See accompanying notes.The accompanying notes are an integral part of the consolidated financial statements) 1 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF INCOME (LOSS) (In thousands of U.S. dollars, except per share amounts, U.S. GAAP) (Unaudited) Three Months Ended June 25, June 26, 2010 2009 Revenue $ 58,664 $ 49,655 Cost of revenue 28,815 24,936 Gross margin 29,849 24,719 Expenses: Research and development (“R&D”) 10,565 8,227 Selling and administrative (“S&A”) 10,133 9,613 Amortization of intangible assets 1,736 1,736 Loss on pension settlement 1,880 - Contract impairment - 809 24,314 20,385 Operating income 5,535 4,334 Interest income 30 45 Interest expense (1,024 ) (903 ) Amortization of debt issue costs (160 ) (160 ) Foreign exchange gain (loss) 481 (3,880 ) Income (loss) from continuing operations before income taxes 4,862 (564 ) Income tax expense (474 ) (18 ) Income (loss) from continuing operations 4,388 (582 ) Discontinued operations, net of tax 5,868 66 Net income (loss) $ 10,256 $ (516 ) Net income (loss) attributable to common shareholders after preferred share dividends and premiums on preferred share repurchases $ 9,412 $ (1,005 ) Income (loss) per common share from continuing operations: Basic and diluted $ 0.03 $ (0.01 ) Income (loss) per common share from discontinued operations: Basic $ 0.05 $ - Diluted $ 0.04 $ - Net income (loss) per common share: Basic $ 0.08 $ (0.01 ) Diluted $ 0.07 $ (0.01 ) Weighted-average number of common shares outstanding (thousands): Basic 120,920 122,426 Diluted 152,444 122,426 (See accompanying notes.The accompanying notes are an integral part of the consolidated financial statements) 2 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of U.S. dollars, U.S. GAAP) (Unaudited) Three Months Ended June 25, June 26, 2010 2009 CASH PROVIDED BY (USED IN) Operating activities: Net income (loss) $ 10,256 $ (516 ) Depreciation of fixed assets 798 976 Amortization of other assets 1,896 1,985 Stock compensation expense 340 363 Other non-cash changes in operating activities (3,436 ) 4,390 Deferred income taxes 1,929 154 Decrease (increase) in working capital: Trade accounts and other receivables 7,198 (1,613 ) Inventories (976 ) (1,645 ) Prepaid expenses and other 132 (70 ) Payables and other accrued liabilities (4,023 ) (1,083 ) Deferred revenue (229 ) 17 Total 13,885 2,958 Investing activities: Expenditures for fixed assets (874 ) (575 ) Proceeds from sale of business – net 13,509 - Total 12,635 (575 ) Financing activities: Payment of dividends on preferred shares (476 ) (477 ) Repurchase of preferred shares (796 ) (272 ) Exercise of stock options 73 - Total (1,199 ) (749 ) Effect of currency translation on cash (797 ) 497 Increase in cash and cash equivalents 24,524 2,131 Cash and cash equivalents, beginning of period 74,369 45,006 Cash and cash equivalents, end of period $ 98,893 $ 47,137 (See accompanying notes.The accompanying notes are an integral part of the consolidated financial statements) 3 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In thousands of U.S. dollars, U.S. GAAP) (Unaudited) Common Shares Number (thousands) Amount Additional Paid-in Capital Treasury Shares, at Cost Deficit Accumulated Other Comprehensive Loss Total Shareholders’ Equity Balance, March 27, 2009 122,426 $ 738,818 $ 33,969 $ - $ (669,872 ) $ (35,263 ) $ 67,652 Net loss - (516 ) - (516 ) Foreign currency translation adjustment - (28 ) (28 ) Minimum pension liability - (94 ) (94 ) Comprehensive loss (638 ) Stock compensation expense - - 363 - - - 363 Preferred share dividends - (477 ) - (477 ) Premiums on preferred share repurchases - - (12 ) - - - (12 ) Balance, June 26, 2009 122,426 $ 738,818 $ 34,320 $ - $ (670,865 ) $ (35,385 ) $ 66,888 Balance, March 26, 2010 120,907 $ 733,357 $ 39,838 $ (1,289 ) $ (664,110 ) $ (36,097 ) $ 71,699 Net income - 10,256 - 10,256 Foreign currency translation adjustment - (49 ) (49 ) Minimum pension liability - 2,817 2,817 Comprehensive income 13,024 Issuance of common shares under share benefit plans 88 101 (28 ) - - - 73 Stock compensation expense - - 227 - - - 227 Preferred share dividends - (460 ) - (460 ) Premiums on preferred share repurchases - - (384 ) - - - (384 ) Balance, June 25, 2010 120,995 $ 733,458 $ 39,653 $ (1,289 ) $ (654,314 ) $ (33,329 ) $ 84,179 (See accompanying notes.The accompanying notes are an integral part of the consolidated financial statements) 4 Zarlink Semiconductor Inc. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (In U.S. dollars, U.S. GAAP) (Unaudited) 1. Basis of Presentation These unaudited interim consolidated financial statements have been prepared by Zarlink Semiconductor Inc. (“Zarlink” or the “Company”) in United States (“U.S.”) dollars, unless otherwise stated, and in accordance with accounting principles generally accepted in the U.S. for interim financial statements.Accordingly, these interim consolidated financial statements do not include all information and footnotes required by generally accepted accounting principles (“GAAP”) for complete financial statements.In the opinion of management of the Company, the unaudited interim consolidated financial statements reflect all adjustments, which consist only of normal and recurring adjustments, necessary to present fairly the financial position at June 25, 2010, and the results of operations and cash flows of the Company for the three month periods ended June 25, 2010, and June 26, 2009, in accordance with U.S. GAAP, applied on a consistent basis.The consolidated financial statements include the accounts of Zarlink and its wholly owned subsidiaries. Inter-company transactions and balances have been eliminated. The balance sheet at March 26, 2010 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements.These financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company's Annual Report on Form 20-F for the year ended March 26, 2010.The Company's Fiscal year-end is the last Friday in March. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year or future periods. The Company has aggregated its operating segments under the criteria set forth by the Segment Reporting Topic of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), and is viewed as a single reporting segment. 2. Recently Issued Accounting Pronouncements In April 2010, the FASB issued Accounting Standards Update (“ASU”), 2010-17, to provide guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions.The amendments in this ASU will be effective prospectively for milestones achieved in Fiscal Years beginning on or after June 15, 2010.The Company is required to adopt this ASU in Fiscal 2012.The Company is currently evaluating the effect that the adoption of this ASU will have on its consolidated financial statements. In October 2009, the FASB issued ASU, 2009-14, to address concerns raised by constituents relating to the accounting for revenue arrangements that contain tangible products and software.The amendments in this ASU change the accounting model for revenue arrangements that include both tangible products and software elements.Tangible products containing software components and non-software components that function together to deliver the tangible product’s essential functionality will no longer be within the scope of guidance in the Software – Revenue Recognition Subtopic of the FASB ASC.The amendments in this ASU will be effective prospectively for revenue arrangements entered into or materially modified in Fiscal Years beginning on or after June 15, 2010.The Company is required to adopt this ASU in Fiscal 2012.The Company is currently evaluating the effect that the adoption of this ASU will have on its consolidated financial statements. In October 2009, the FASB issued ASU, 2009-13, to address the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit.This ASU provides amendments to the criteria in the Revenue Recognition – Multiple-Element Arrangements Subtopic of the FASB ASC.As a result of those amendments, multiple-deliverable arrangements will be separated in more circumstances than under existing U.S.
